DETAILED ACTION
This action is responsive to communications filed 21 January 2021.
Claims 11-20 remain canceled.
Claim 22 has been canceled
Claims 1-10, 21 and 23-31 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 January 2021 has been entered.
Response to Arguments
The objections to the claims have been withdrawn in view of amendments.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-10, 21 and 23-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wheelock (US-20160294898-A1) in view of Ma et al. (US-20190199765-A9) hereinafter Ma further in view of Krause et al. (US-8855189-B1) hereinafter Krause and further in view of Gandhi et al. (US-20180191796-A1) hereinafter Gandhi further in view of Ma et al. (US-20170188054-A1) hereinafter Ma(2).
Regarding claim 1, Wheelock discloses: 
A method ([0004] techniques for minimizing unicast bandwidth, particularly during high congestion periods of unicast requests) comprising: 
measuring, by a client device, a first transfer rate of a flow corresponding to content ([0044-0046] [0238] clients can react to varying network condition, and choose streaming bitrates that fit within the available network bandwidth, e.g. in order to "sense" the network conditions and download media segments from the corresponding bitrate manifest (i.e. corresponding to content); As conditions change the client is able to request subsequent fragments at higher or lower bitrates; the client may measure the available bandwidth (i.e. transfer rate) and request an adaptive bit rate media segment that best matches a measured available bit rate); 
throttling down, by the client device, the flow to a first encode quality level in response to determining that the first transfer rate of the flow will not support a current encode quality level of the flow ([0044-0045] if, in the middle of a session, network performance becomes more sluggish, the client is able to switch to the lower quality stream and retrieve a smaller chunk, e.g. the client device may drop to a much lower bitrate in the event network/resource conditions change drastically), the first encode quality level being lower than the current encode quality level ([0044-0045] switch to the lower quality stream/dropping to a much lower bitrate requires that the encoding quality being switched to is lower than the current encoding quality); 
([0044-0046] if network performance improves the client is also free to switch back to the higher quality chunks, If the network conditions allow (and other client resources are available) the ABR client can attempt to switch to the next highest bitrate available for the next ABR media segment Using the manifest file to adaptively request media segments allows the client to gauge network congestion and apply other heuristics to determine the optimal bit rate at which to request the media presentation segments/fragments from one instance in time to another. As conditions change the client is able to request subsequent fragments at higher or lower bitrates. Thus, the client can adjust its request for the next segment. The result is a system that can dynamically adjust to varying network congestion levels); and 
throttling up, by the client device, the flow to the encode quality level ([0044-0046] Using the manifest file to adaptively request media segments allows the client to gauge network congestion and apply other heuristics to determine the optimal bit rate at which to request the media presentation segments/fragments from one instance in time to another. As conditions change the client is able to request subsequent fragments at higher or lower bitrates. Thus, the client can adjust its request for the next segment. The result is a system that can dynamically adjust to varying network congestion levels), wherein throttling up the flow to the encode quality level comprises: 
determining a plurality of encode quality levels from the response corresponding to the flow ([0024] [0046] The adaptive bit rate system delivers the manifest file and corresponding content using adaptive bit rate techniques to an adaptive bit rate client device 134, Using the manifest file to adaptively request media segments allows the client to gauge network congestion and apply other heuristics to determine the optimal bit rate at which to request the media presentation segments/fragments from one instance in time to another), wherein the response is received from an intermediate device ([0052] One or more servers in the ABR system 1000 may comprise the encoders and packagers of the ABR system, generate and deliver manifest files to clients via a multicast server 1001), wherein the intermediate device is operative to intercept requests for the flow from the client device to a content server and cache the plurality of encode quality levels received from the content server in multicast transmissions ([0052] [0059] A second server 1002, the multicast receiver, may receive the manifest file 132 generated by the first server and intercept requests from the adaptive bit rate clients 134, The intermediate caching by the multicast receivers 1002 facilitates distribution of multimedia content from the origin server 130 to the requesting client 134), and wherein the intermediate device is operative to send a list of the plurality of-2-S/N: 15/405,348 encode quality levels ([0052] One or more servers in the ABR system 1000 may comprise the encoders and packagers of the ABR system, generate and deliver manifest files to clients via a multicast server 1001),
selecting the encode quality level comprising a highest one of the plurality of encode quality levels that will not cause underrun of a buffer corresponding to the flow ([0044-0046] [0049] if network performance improves the client is also free to switch back to the higher quality chunks, If the network conditions allow (and other client resources are available) the ABR client can attempt to switch to the next highest bitrate available for the next ABR media segment Using the manifest file to adaptively request media segments allows the client to gauge network congestion and apply other heuristics to determine the optimal bit rate at which to request the media presentation segments/fragments from one instance in time to another. As conditions change the client is able to request subsequent fragments at higher or lower bitrates. Thus, the client can adjust its request for the next segment. The result is a system that can dynamically adjust to varying network congestion levels, client may maintain a temporary cache of a few fragments and requests further fragments at optimally determined rates thus maintaining continuity (i.e. preventing buffer underrun) of playback even through changing network bandwidth conditions), wherein the encode quality level is higher than the first encode quality level ([0044-0046] switch back to the higher quality chunks/switch to the next highest bitrate available requires that the encoding quality being switched to is higher than the (now current) first encoding quality previously switched to), and
throttling up the flow to the encode quality level ([0044-0046] Using the manifest file to adaptively request media segments allows the client to gauge network congestion and apply other heuristics to determine the optimal bit rate at which to request the media presentation segments/fragments from one instance in time to another. As conditions change the client is able to request subsequent fragments at higher or lower bitrates. Thus, the client can adjust its request for the next segment. The result is a system that can dynamically adjust to varying network congestion levels).
Wheelock does not explicitly disclose:
determining, by the client device, a recommended encode quality level from a response corresponding to the flow; and 
throttling up, by the client device, the flow to the recommended encode quality level, wherein throttling up the flow to the recommended encode quality level comprises: 
determining a plurality of cached encode quality levels from a response corresponding to the flow, wherein the response is received from an intermediate device connected to the client device through a local area network, and wherein the intermediate device is operative to send, over the local area network, a list of the plurality of-2-S/N: 15/405,348 cached encode quality levels and the recommended encode quality level from the list of the plurality of cached encode quality levels,
selecting the recommended encode quality level comprising a highest one of the plurality of cached encode quality levels based on a second transfer rate and a buffer duration corresponding to the flow, wherein the recommended encode quality level is higher than the first encode quality level, and
throttling up the flow to the recommended encode quality level.
However, Ma discloses:
determining, by the client device, a recommended encode quality level from a response corresponding to the flow ([0047] [0063] [0069] [0076] the order of the remaining bitrates is changed so that the optimal bitrate will be played first by the client, e.g. the suggested bitrate; the order of the remaining bitrates is changed so that the highest bitrate which falls below the current bandwidth estimate will be played first by the client, e.g. client plays optimal (suggested) bitrate based on received playlist/manifest, the playlist/manifest returned to the client device 102); and 
throttling up, by the client device, the flow to the recommended encode quality level ([0047] [0063] [0069] the order of the remaining bitrates is changed so that the optimal bitrate will be played first by the client, e.g. the suggested bitrate; the order of the remaining bitrates is changed so that the highest bitrate which falls below the current bandwidth estimate will be played first by the client, e.g. client plays optimal (suggested) bitrate based on received playlist/manifest), wherein throttling up the flow to the recommended encode quality level comprises: 
determining a plurality of cached encode quality levels from a response corresponding to the flow ([0069] [0076] Upon parsing the playlist/manifest file in step 406, the session manager 204 instructs the cache manager 206 to check the cache 208 for the first segment and if it is not already in the cache 208 to prefetch the first segment in anticipation of the next request from the client device 102, i.e. segments in the playlist are to be cached; playlist/manifest describing cached segments (i.e. different bit rate representations), the playlist/manifest returned to the client device 102) wherein the response is received from an intermediate device connected to the client device through a local area network ([0063] session manager 204 determines whether or not to generate a spoofed playlist based on the rate limiting policies and where the actual playlist or manifest is returned to the client device [0069] [0076] [FIG. 2] [0040] wherein rate adaption session manager is a component of the proxy cache 106, playlist generated by playlist generator 216 of proxy cache [0023] [FIG. 1] wherein a base station provides client devices 102 with access via a radio access network (RAN) 116, i.e. to proxy cache 106), and wherein the intermediate device is operative to send, over the local area network, a list of the plurality of-2-S/N: 15/405,348 cached encode quality levels and the recommended encode quality level from the list of the plurality of cached encode quality levels ([0047] [0063] [0069] [0076] the order of the remaining bitrates is changed so that the optimal bitrate will be played first by the client, e.g. the suggested bitrate; the order of the remaining bitrates is changed so that the highest bitrate which falls below the current bandwidth estimate will be played first by the client, Upon parsing the playlist/manifest file in step 406, the session manager 204 instructs the cache manager 206 to check the cache 208 for the first segment and if it is not already in the cache 208 to prefetch the first segment in anticipation of the next request from the client device 102, i.e. segments in the playlist are to be cached; playlist/manifest describing cached segments (i.e. different bit rate representations), e.g. playlist or manifest that is returned to the client ordered as to suggest an optimal bitrate, see [0040] [FIG. 2] e.g. sent by playlist generator 216 residing in proxy cache 106 to client device(s) 102 [0023] [FIG. 1] e.g. via access through a base station),
selecting the recommended encode quality level comprising a highest one of the plurality of cached encode quality levels based on a second transfer rate ([0047] [0063] [0069] the order of the remaining bitrates is changed so that the optimal bitrate will be played first by the client, e.g. the suggested bitrate; the order of the remaining bitrates is changed so that the highest bitrate which falls below the current bandwidth estimate will be played first by the client, wherein a client playing the optimal/suggested bitrate requires selecting the optimal/suggested bitrate), and
throttling up the flow to the recommended encode quality level ([0047] [0063] [0069] the order of the remaining bitrates is changed so that the optimal bitrate will be played first by the client, e.g. the suggested bitrate; the order of the remaining bitrates is changed so that the highest bitrate which falls below the current bandwidth estimate will be played first by the client, wherein a client playing the optimal/suggested bitrate requires selecting the optimal/suggested bitrate).
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Wheelock in view of Ma in order to determine and throttle up the flow to a recommended encode quality level, wherein the recommendation is provided by an intermediate device along with a list of the plurality of cached encode quality levels through a local area network, and wherein the recommended level is selected based on a second transfer rate. One of ordinary skill in the art would have been motivated to do so, so that the optimal bitrate will be played first by the client (Ma, [0063]).
	Wheelock-Ma do not explicitly disclose:
selecting, based on a second transfer rate and a buffer duration corresponding to the flow, wherein the recommended encode quality level is higher than the first encode quality level
	However, Krause discloses:
selecting, based on a second transfer rate and a buffer duration corresponding to the flow ([col. 11, ls. 17-col. 12, ls. 2] As mentioned previously, the receiver determines which file segment to request when multiple data rate versions are available. The decision is implemented by examining the fullness of a buffer used to receive data as it is delivered via the network. If the data is arriving faster than it is being consumed, causing the buffer to become fuller and fuller, then the receiver may either switch to the file corresponding to a higher data rate, or it may simply delay sending a request for the next file segment. Similarly, if the data is arriving slower than it is being consumed and if this is causing the buffer to tend towards empty, then the receiver switches to a file with a lower corresponding data rate, Specifically, information is needed to determine if the delivery rate is limited by the network or by some other restriction such as the performance of a real-time transcoding device. This missing information could be provided in the form of private information between the streaming source and the client receiver, or alternatively, at regular intervals the streaming source could insert this information into existing headers reserved in accordance with the chosen container format for conveying video and audio streams),
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Wheelock-Ma in view of Krause in order to select a recommended encoding quality level based on buffer duration. One of ordinary skill in the art would have been motivated to do so to determine which file segment to request when multiple data rate versions are available (Krause, [col. 11, ls. 17-47]).
	Wheelock-Ma-Krause do not explicitly disclose:
wherein the recommended encode quality level is higher than the first encode quality level,
	However, Gandhi discloses:
wherein the recommended encode quality level is higher than the first encode quality level ([0043] dynamic manifest recommendation, namely, to cause the client to download and play higher bitrate chunks in response to the characteristics of the video itself),
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Wheelock-Ma-Krause in view of Gandhi in 
Wheelock-Ma-Krause-Gandhi do not explicitly disclose:
wherein the response is received from a set top box connected to the client device through a local area network, wherein the set top box is operative to cache the plurality of encode quality levels received from the content server, and wherein the set top box is operative to send, over the local area network, a list of the plurality of-2-S/N: 15/405,348 encode quality levels,
	However, Ma(2) discloses:
wherein the response is received from a set top box connected to the client device through a local area network ([0006] [0008] response message is generated to the client device, responsive to the initial content request, the response message including location information of the particular content with respect to the local cache, e.g. local cache as part of the Set-top-box (STB) [0045] network architecture wherein within the home 110 includes a STB 112 which contains a local cache 114; wherein the network of the home is a local area network), wherein the set top box is operative to cache the plurality of encode quality levels received from the content server ([0008] pushing the particular content in one or more bitrate representations to the local cache, e.g. in the STB, see [0006]), and wherein the set top box is operative to send, over the local area network, a list of the plurality of-2-S/N: 15/405,348 encode quality levels ([0034] manifest, e.g. metadata information describing the multiple bitrates used for encoding media asset content at different resolutions and location pointers of various segments of encoded content may be pushed to the local caches [0055] HTTP redirect to the client, pointing the client to the generated manifest file using the local address in the local cache (i.e. in the cache, client is pointed to the manifest of the local cache of the STB) [0045] network architecture wherein within the home 110 includes a STB 112 which contains a local cache 114; wherein the network of the home is a local area network),
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Wheelock-Ma-Krause-Gandhi in view of Ma(2) to have utilized a set-top-box as an intermediate device. One of ordinary skill in the art would have been motivated to do so to position content in a local cache in the home to distribute to all clients within the home (Ma, [0067]).
Regarding claim 2, Wheelock-Ma-Krause-Gandhi-Ma(2) disclose: 
The method of claim 1, as set forth above,
Wheelock does not explicitly disclose:
wherein determining the recommended encode quality level from the response comprises determining the recommended encode quality level from a response header
However, Ma discloses:
wherein determining the recommended encode quality level from the response comprises determining the recommended encode quality level from a response header ([0034] [0065] If either threshold has been violated, a notification is sent to the client device 102, with the segment, instructing it to reduce its playout rate. In one embodiment, the notification is sent in-band, via a custom HTTP header, custom HTTP response headers to indicate to downstream networking devices the bandwidth necessary to deliver the segment. The bandwidth needed depends on the video quality parameters such as encoding bitrate, resolution, frame rate as well as complexity of the image sequence. In one embodiment, the session manager 204 adds custom HTTP response headers to indicate to the client device 102 the current network conditions. In one embodiment, the session manager 204 adds customer HTTP response headers to indicate to the client device 102 that client playout rate reduction should be enacted).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Wheelock in view of Ma in order to determine the recommended encode quality level from a response header. One of ordinary skill in the art would have been motivated to do so to send a notification to a client to reduce its playout rate (Ma, [0034]).
Regarding claim 3, Wheelock-Ma-Krause-Gandhi-Ma(2) disclose: 
The method of claim 1, as set forth above,
Wheelock does not explicitly disclose:
wherein determining the recommended encode quality level from the response comprises determining the recommended encode quality level from a response header comprising a Hypertext Transfer Protocol (HTTP) response header
However, Ma discloses:
wherein determining the recommended encode quality level from the response comprises determining the recommended encode quality level from a response header comprising a Hypertext Transfer Protocol (HTTP) response header ([0034] [0065] If either threshold has been violated, a notification is sent to the client device 102, with the segment, instructing it to reduce its playout rate. In one embodiment, the notification is sent in-band, via a custom HTTP header, custom HTTP response headers to indicate to downstream networking devices the bandwidth necessary to deliver the segment. The bandwidth needed depends on the video quality parameters such as encoding bitrate, resolution, frame rate as well as complexity of the image sequence. In one embodiment, the session manager 204 adds custom HTTP response headers to indicate to the client device 102 the current network conditions. In one embodiment, the session manager 204 adds customer HTTP response headers to indicate to the client device 102 that client playout rate reduction should be enacted).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Wheelock in view of Ma in order to determine the recommended encode quality level from a HTTP response header. One of ordinary skill in the art would have been motivated to do so to send a notification to a client to reduce its playout rate (Ma, [0034]).
Regarding claim 4, Wheelock-Ma-Krause-Gandhi-Ma(2) disclose: 
The method of claim 1, as set forth above,
Wheelock discloses:
wherein measuring the first transfer rate of the flow comprises measuring the first transfer rate of the flow within the local area network from the intermediate device and across an access connection ([0045-0046] [0066] [0238] clients can react to varying network condition, and choose streaming bitrates that fit within the available network bandwidth, e.g. in order to "sense" the network conditions and download media segments from the corresponding bitrate manifest (i.e. corresponding to content); As conditions change the client is able to request subsequent fragments at higher or lower bitrates; the client may measure the available bandwidth (i.e. transfer rate) and request an adaptive bit rate media segment that best matches a measured available bit rate, see [FIG. 1B] flows from ABR client device(s) 134 and multicast server and/or receiver (i.e. intermediate devices), multicast receiver 1002 may deliver HTTP requests in queue to the local ABR client 134).
Wheelock does not explicitly disclose a set-top-box as an intermediate device.
However, Ma(2) discloses a set-top-box as an intermediate device ([0067] content may be positioned in the local cache in the home, e.g. in a STB and distributed to all clients within the home from the STB, see further [FIG. 1]),

Regarding claim 5, Wheelock-Ma-Krause-Gandhi-Ma(2) disclose: 
The method of claim 1, as set forth above,
Wheelock discloses:
further comprising requesting, by the client device, the content ([0020] An adaptive bit rate client device is a client device capable of providing streaming playback by requesting an appropriate series of segments from an adaptive bit rate system 100 over an internet protocol content delivery network (CDN)).
Regarding claim 6, Wheelock discloses: 
An apparatus ([0020] adaptive bit rate client device) comprising: 
a memory storage ([0021] [0245-0246] adaptive bit rate client device associated with a user or a subscriber may include a wide range of devices, including digital televisions, digital direct broadcast systems, wireless broadcast systems, personal digital assistants (PDAs), laptop or desktop computers, digital cameras, digital recording devices, digital media players, video gaming devices, video game consoles, cellular or satellite radio telephones, video teleconferencing devices, and the like, wherein processing devices require a storage as to store instructions for execution by a processor as to implement functionality of a device); and 
a processing unit coupled to the memory storage ([0021] [0245-0246] adaptive bit rate client device associated with a user or a subscriber may include a wide range of devices, including digital televisions, digital direct broadcast systems, wireless broadcast systems, personal digital assistants (PDAs), laptop or desktop computers, digital cameras, digital recording devices, digital media players, video gaming devices, video game consoles, cellular or satellite radio telephones, video teleconferencing devices, and the like, wherein processing devices require a storage as to store instructions for execution by a processor as to implement functionality of a device), the processing unit being configured to: 
measure a first transfer rate of a flow corresponding to the content ([0045-0046] [0238] clients can react to varying network condition, and choose streaming bitrates that fit within the available network bandwidth, e.g. in order to "sense" the network conditions and download media segments from the corresponding bitrate manifest (i.e. corresponding to content); As conditions change the client is able to request subsequent fragments at higher or lower bitrates; the client may measure the available bandwidth (i.e. transfer rate) and request an adaptive bit rate media segment that best matches a measured available bit rate); 
throttle down the flow to a first encode quality level in response to determining that the first transfer rate of the flow will not support a current encode quality level of the flow ([0044-0045] if, in the middle of a session, network performance becomes more sluggish, the client is able to switch to the lower quality stream and retrieve a smaller chunk, e.g. the client device may drop to a much lower bitrate in the event network/resource conditions change drastically), the first encode quality level being lower than the current encode quality level ([0044-0045] switch to the lower quality stream/dropping to a much lower bitrate requires that the encoding quality being switched to is lower than the current encoding quality);
determine a plurality of encode quality levels from a response corresponding to the flow ([0024] [0046] The adaptive bit rate system delivers the manifest file and corresponding content using adaptive bit rate techniques to an adaptive bit rate client device 134, Using the manifest file to adaptively request media segments allows the client to gauge network congestion and apply other heuristics to determine the optimal bit rate at which to request the media presentation segments/fragments from one instance in time to another); 
select a second encode quality level comprising a highest one of the plurality of encode quality levels that will not cause underrun of a buffer corresponding to the flow ([0044-0046] [0049] if network performance improves the client is also free to switch back to the higher quality chunks, If the network conditions allow (and other client resources are available) the ABR client can attempt to switch to the next highest bitrate available for the next ABR media segment Using the manifest file to adaptively request media segments allows the client to gauge network congestion and apply other heuristics to determine the optimal bit rate at which to request the media presentation segments/fragments from one instance in time to another. As conditions change the client is able to request subsequent fragments at higher or lower bitrates. Thus, the client can adjust its request for the next segment. The result is a system that can dynamically adjust to varying network congestion levels, client may maintain a temporary cache of a few fragments and requests further fragments at optimally determined rates thus maintaining continuity (i.e. preventing buffer underrun) of playback even through changing network bandwidth conditions) the second encode quality level being determined from the response corresponding to the flow ([0044-0046] if network performance improves the client is also free to switch back to the higher quality chunks, If the network conditions allow (and other client resources are available) the ABR client can attempt to switch to the next highest bitrate available for the next ABR media segment Using the manifest file to adaptively request media segments allows the client to gauge network congestion and apply other heuristics to determine the optimal bit rate at which to request the media presentation segments/fragments from one instance in time to another. As conditions change the client is able to request subsequent fragments at higher or lower bitrates. Thus, the client can adjust its request for the next segment. The result is a system that can dynamically adjust to varying network congestion levels), wherein the response is received from an intermediate device ([0052] One or more servers in the ABR system 1000 may comprise the encoders and packagers of the ABR system, generate and deliver manifest files to clients via a multicast server 1001), wherein the intermediate device is operative to intercept requests for the flow from the apparatus to a content server and cache the plurality of encode quality levels received from the content server -4-S/N: 15/405,348in multicast transmissions ([0052] [0059] A second server 1002, the multicast receiver, may receive the manifest file 132 generated by the first server and intercept requests from the adaptive bit rate clients 134, The intermediate caching by the multicast receivers 1002 facilitates distribution of multimedia content from the origin server 130 to the requesting client 134), wherein the intermediate device is operative to send a list of the plurality of cached encode quality levels comprising the second encode quality level ([0052] One or more servers in the ABR system 1000 may comprise the encoders and packagers of the ABR system, generate and deliver manifest files to clients via a multicast server 1001 [0044-0046] ABR client can attempt to switch to the next highest bitrate available for the next ABR media segment Using the manifest file to adaptively request media segments allows the client to gauge network congestion and apply other heuristics to determine the optimal bit rate at which to request the media presentation segments/fragments from one instance in time to another), and wherein the second encode quality level is higher than the first encode quality level ([0044-0046] switch back to the higher quality chunks/switch to the next highest bitrate available requires that the second encoding quality being switched to is higher than the (now current) first encoding quality previously switched to),
throttle up the flow to the second encode quality level ([0044-0046] Using the manifest file to adaptively request media segments allows the client to gauge network congestion and apply other heuristics to determine the optimal bit rate at which to request the media presentation segments/fragments from one instance in time to another. As conditions change the client is able to request subsequent fragments at higher or lower bitrates. Thus, the client can adjust its request for the next segment. The result is a system that can dynamically adjust to varying network congestion levels).
Wheelock does not explicitly disclose: 
determine a plurality of cached encode quality levels from a response corresponding to the flow; 
measure a second transfer rate of the flow corresponding to content; 
select a second encode quality level comprising a highest one of the plurality of cached encode quality levels based on the second transfer rate and a buffer duration corresponding to the flow, wherein the response is received from an intermediate device connected to the client device through a local area network, wherein the intermediate device is operative to send, over the local area network, a list of the plurality of cached encode quality levels and a recommended encode quality level from the list of the plurality of cached encode quality levels, and wherein the recommended encode quality level is higher than the first encode quality level;
	However, Ma discloses:
determine a plurality of cached encode quality levels from a response corresponding to the flow ([0069] [0076] Upon parsing the playlist/manifest file in step 406, the session manager 204 instructs the cache manager 206 to check the cache 208 for the first segment and if it is not already in the cache 208 to prefetch the first segment in anticipation of the next request from the client device 102, i.e. segments in the playlist are to be cached; playlist/manifest describing cached segments (i.e. different bit rate representations), the playlist/manifest returned to the client device 102); 
([0047] [0063] [0069] [0021] the order of the remaining bitrates is changed so that the optimal bitrate will be played first by the client, e.g. the suggested bitrate; the order of the remaining bitrates is changed so that the highest bitrate which falls below the current bandwidth estimate will be played first by the client, wherein a client playing the optimal/suggested bitrate requires selecting the optimal/suggested bitrate, the bandwidth estimates are based on the client interpretation of the available bandwidth); 
select a second encode quality level comprising a highest one of the plurality of cached encode quality levels based on the second transfer rate ([0047] [0063] [0069] the order of the remaining bitrates is changed so that the optimal bitrate will be played first by the client, e.g. the suggested bitrate; the order of the remaining bitrates is changed so that the highest bitrate which falls below the current bandwidth estimate will be played first by the client, wherein a client playing the optimal/suggested bitrate requires selecting the optimal/suggested bitrate), wherein the response is received from an intermediate device connected to the client device through a local area network ([0063] session manager 204 determines whether or not to generate a spoofed playlist based on the rate limiting policies and where the actual playlist or manifest is returned to the client device [[0069] [0076] [FIG. 2] [0040] wherein rate adaption session manager is a component of the proxy cache 106, playlist generated by playlist generator 216 of proxy cache [0023] [FIG. 1] wherein a base station provides client devices 102 with access via a radio access network (RAN) 116, i.e. to proxy cache 106), wherein the intermediate device is operative to send, over the local area network, a list of the plurality of cached encode quality levels and a recommended encode quality level from the list of the plurality of cached encode quality levels ([0047] [0063] [0069] [0076] the order of the remaining bitrates is changed so that the optimal bitrate will be played first by the client, e.g. the suggested bitrate; the order of the remaining bitrates is changed so that the highest bitrate which falls below the current bandwidth estimate will be played first by the client, Upon parsing the playlist/manifest file in step 406, the session manager 204 instructs the cache manager 206 to check the cache 208 for the first segment and if it is not already in the cache 208 to prefetch the first segment in anticipation of the next request from the client device 102, i.e. segments in the playlist are to be cached; playlist/manifest describing cached segments (i.e. different bit rate representations), e.g. playlist or manifest that is returned to the client ordered as to suggest an optimal bitrate, see [0040] [FIG. 2] e.g. sent by playlist generator 216 residing in proxy cache 106 to client device(s) 102 [0023] [FIG. 1] e.g. via access through a base station),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Wheelock in view of Ma in order to determine and throttle up the flow to a recommended encode quality level, wherein the recommendation is provided by an intermediate device along with a list of the plurality of cached encode quality levels through a local area network, and wherein the recommended level is selected based on a second transfer rate. One of ordinary skill in the art would have been motivated to do so, so that the optimal bitrate will be played first by the client (Ma, [0063]).
Wheelock-Ma do not explicitly disclose:
select based on the second transfer rate and a buffer duration corresponding to the flow, wherein the recommended encode quality level is higher than the first encode quality level;
However, Krause discloses:
select based on the second transfer rate and a buffer duration corresponding to the flow ([col. 11, ls. 17-col. 12, ls. 2] As mentioned previously, the receiver determines which file segment to request when multiple data rate versions are available. The decision is implemented by examining the fullness of a buffer used to receive data as it is delivered via the network. If the data is arriving faster than it is being consumed, causing the buffer to become fuller and fuller, then the receiver may either switch to the file corresponding to a higher data rate, or it may simply delay sending a request for the next file segment. Similarly, if the data is arriving slower than it is being consumed and if this is causing the buffer to tend towards empty, then the receiver switches to a file with a lower corresponding data rate, Specifically, information is needed to determine if the delivery rate is limited by the network or by some other restriction such as the performance of a real-time transcoding device. This missing information could be provided in the form of private information between the streaming source and the client receiver, or alternatively, at regular intervals the streaming source could insert this information into existing headers reserved in accordance with the chosen container format for conveying video and audio streams),
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Wheelock-Ma in view of Krause in order to select a recommended encoding quality level based on buffer duration. One of ordinary skill in the art would have been motivated to do so to determine which file segment to request when multiple data rate versions are available (Krause, [col. 11, ls. 17-47]).
	Wheelock-Ma-Krause do not explicitly disclose:
wherein the recommended encode quality level is higher than the first encode quality level
However, Gandhi discloses:
recommended encode quality level is higher than the first encode quality level ([0043] dynamic manifest recommendation, namely, to cause the client to download and play higher bitrate chunks in response to the characteristics of the video itself),
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Wheelock-Ma-Krause in view of Gandhi in order to determine and throttle up the flow to a recommended encode quality level, wherein the recommended level is higher than the first encode quality level. One of ordinary skill in the art would have been motivated to do so to offer the benefits of the dynamic manifest recommendation, namely, to cause the client to download and play lower or higher bitrate chunks in response to the characteristics of the video itself (Gandhi, [0043]).
Wheelock-Ma-Krause-Gandhi do not explicitly disclose:
wherein the response is received from a set top box connected to the client device through a local area network, wherein the set top box is operative to cache the plurality of encode quality levels received from the content server, and wherein the set top box is operative to send, over the local area network, a list of the plurality of-2-S/N: 15/405,348 encode quality levels,
	However, Ma(2) discloses:
wherein the response is received from a set top box connected to the client device through a local area network ([0006] [0008] response message is generated to the client device, responsive to the initial content request, the response message including location information of the particular content with respect to the local cache, e.g. local cache as part of the Set-top-box (STB) [0045] network architecture wherein within the home 110 includes a STB 112 which contains a local cache 114; wherein the network of the home is a local area network), wherein the set top box is operative to cache the plurality of encode quality levels received from the content server ([0008] pushing the particular content in one or more bitrate representations to the local cache, e.g. in the STB, see [0006]), and wherein the set top box is operative to send, over the local area network, a list of the plurality of-2-S/N: 15/405,348 encode quality levels ([0034] manifest, e.g. metadata information describing the multiple bitrates used for encoding media asset content at different resolutions and location pointers of various segments of encoded content may be pushed to the local caches [0055] HTTP redirect to the client, pointing the client to the generated manifest file using the local address in the local cache (i.e. in the cache, client is pointed to the manifest of the local cache of the STB) [0045] network architecture wherein within the home 110 includes a STB 112 which contains a local cache 114; wherein the network of the home is a local area network),
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Wheelock-Ma-Krause-Gandhi in view of Ma(2) to have utilized a set-top-box as an intermediate device. One of ordinary skill in the art would have been motivated to do so to position content in a local cache in the home to distribute to all clients within the home (Ma, [0067]).
Regarding claim 7, Wheelock-Ma-Krause-Gandhi-Ma(2) disclose: 
The apparatus of claim 6, as set forth above, 
Wheelock does not explicitly disclose:
wherein the processing unit being configured to determine the plurality of cached encode quality levels from the response comprises the processing unit being configured to determine the plurality of cached encode quality levels from a response header.
However, Ma discloses:
wherein the processing unit being configured to determine the plurality of cached encode quality levels from the response comprises the processing unit being configured to determine the plurality of cached encode quality levels from a response header ([0034] [0065] If either threshold has been violated, a notification is sent to the client device 102, with the segment, instructing it to reduce its playout rate. In one embodiment, the notification is sent in-band, via a custom HTTP header, custom HTTP response headers to indicate to downstream networking devices the bandwidth necessary to deliver the segment. The bandwidth needed depends on the video quality parameters such as encoding bitrate, resolution, frame rate as well as complexity of the image sequence. In one embodiment, the session manager 204 adds custom HTTP response headers to indicate to the client device 102 the current network conditions. In one embodiment, the session manager 204 adds customer HTTP response headers to indicate to the client device 102 that client playout rate reduction should be enacted).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Wheelock in view of Ma in order to determine the recommended encode quality level from a response header. One of ordinary skill in the art would have been motivated to do so to send a notification to a client to reduce its playout rate (Ma, [0034]).
Regarding claim 8, Wheelock-Ma-Krause-Gandhi-Ma(2) disclose:
The apparatus of claim 6, as set forth above, 
Wheelock does not explicitly disclose:
wherein the processing unit being configured to determine the plurality of cached encode quality levels from the response comprises the processing unit being configured to determine the plurality of cached encode quality levels from a response header comprising a Hypertext Transfer Protocol (HTTP) response header. 
However, Ma discloses:
wherein the processing unit being configured to determine the plurality of cached encode quality levels from the response comprises the processing unit being configured to determine the plurality of cached encode quality levels from a response header comprising a Hypertext Transfer ([0034] [0065] If either threshold has been violated, a notification is sent to the client device 102, with the segment, instructing it to reduce its playout rate. In one embodiment, the notification is sent in-band, via a custom HTTP header, custom HTTP response headers to indicate to downstream networking devices the bandwidth necessary to deliver the segment. The bandwidth needed depends on the video quality parameters such as encoding bitrate, resolution, frame rate as well as complexity of the image sequence. In one embodiment, the session manager 204 adds custom HTTP response headers to indicate to the client device 102 the current network conditions. In one embodiment, the session manager 204 adds customer HTTP response headers to indicate to the client device 102 that client playout rate reduction should be enacted).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Wheelock in view of Ma in order to determine the recommended encode quality level from a HTTP response header. One of ordinary skill in the art would have been motivated to do so to send a notification to a client to reduce its playout rate (Ma, [0034]).
Regarding claim 9, Wheelock-Ma-Krause-Gandhi-Ma(2) disclose: 
The apparatus of claim 6, as set forth above,
Wheelock discloses:
wherein the processing unit being configured to measure the first transfer rate of the flow comprises the processing unit being configured to measure the first transfer rate of the flow within the local area network from the intermediate device and across an access connection ([0045-0046] [0066] [0238] clients can react to varying network condition, and choose streaming bitrates that fit within the available network bandwidth, e.g. in order to "sense" the network conditions and download media segments from the corresponding bitrate manifest (i.e. corresponding to content); As conditions change the client is able to request subsequent fragments at higher or lower bitrates; the client may measure the available bandwidth (i.e. transfer rate) and request an adaptive bit rate media segment that best matches a measured available bit rate, see [FIG. 1B] flows from ABR client device(s) 134 and multicast server and/or receiver (i.e. intermediate devices), multicast receiver 1002 may deliver HTTP requests in queue to the local ABR client 134).
Wheelock does not explicitly disclose a set-top-box as an intermediate device.
However, Ma(2) discloses a set-top-box as an intermediate device ([0067] content may be positioned in the local cache in the home, e.g. in a STB and distributed to all clients within the home from the STB, see further [FIG. 1]),
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Wheelock-Ma-Krause-Gandhi in view of Ma(2) to have utilized a set-top-box as an intermediate device. One of ordinary skill in the art would have been motivated to do so to position content in a local cache in the home to distribute to all clients within the home (Ma, [0067]).
Regarding claim 10, Wheelock-Ma-Krause-Gandhi-Ma(2) disclose: 
The apparatus of claim 6, as set forth above,
Wheelock discloses:
further comprising the processing unit being configured to request the content ([0020] An adaptive bit rate client device is a client device capable of providing streaming playback by requesting an appropriate series of segments from an adaptive bit rate system 100 over an internet protocol content delivery network (CDN)).
Regarding claim 21, Wheelock-Ma-Krause-Gandhi-Ma(2) disclose:
The apparatus of claim 6, as set forth above,
Wheelock does not explicitly disclose:
wherein the response is obtained from a cache on the intermediate device.

wherein the response is obtained from a cache on the intermediate device ([0030] In one embodiment, if the playlist or manifest file does not already exist in the cache, or if the playlist is a live real-time updated playlist that needs refreshing, the proxy cache 106 proxies the playlist or manifest file request to the content server 112 and caches the response. In one embodiment, if the playlist or manifest file already exists in the cache, and has not expired and is not for live video, the already parsed and cached video information is used).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Wheelock in view of Ma in order to cache a manifest file so as to send a response to a client requesting a manifest for requesting appropriate content. One of ordinary skill in the art would have been motivated to do so to use the cached video information (Ma, [0030]).
Wheelock-Ma do not explicitly disclose:
wherein the response is obtained from a cache on the set top box.
However, Ma(2) discloses:
wherein the response is obtained from a cache on the set top box ([0006] [0008] response message is generated to the client device, responsive to the initial content request, the response message including location information of the particular content with respect to the local cache, e.g. local cache as part of the Set-top-box (STB) [0045] network architecture wherein within the home 110 includes a STB 112 which contains a local cache 114; wherein the network of the home is a local area network),
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Wheelock-Ma in view of Ma(2) to have utilized a set-top-box as an intermediate device. One of ordinary skill in the art would have been motivated to 
Regarding claim 23, Wheelock-Ma-Krause-Gandhi-Ma(2) disclose:
The apparatus of claim 6, as set forth above,
Wheelock discloses:
wherein the response is obtained from an upstream unicast path ([0019] client has issued a unicast request for either a MASTER manifest or a variant playlist uniform resource identifier (URL)s, resulting in the HTTP proxy creating a new internal state that waits for subsequent media segment URL requests).
Regarding claim 24, Wheelock-Ma-Krause-Gandhi-Ma(2) disclose:
The apparatus of claim 6, as set forth above,
Wheelock discloses:
wherein the first transfer rate is measured in response to a request for the content from the apparatus ([0045-0046] [0238] clients can react to varying network condition, and choose streaming bitrates that fit within the available network bandwidth, e.g. in order to "sense" the network conditions and download media segments from the corresponding bitrate manifest (i.e. corresponding to content); As conditions change the client is able to request subsequent fragments at higher or lower bitrates; the client may measure the available bandwidth (i.e. transfer rate) and request an adaptive bit rate media segment that best matches a measured available bit rate). 
Regarding claim 25, Wheelock-Ma-Krause-Gandhi-Ma(2) disclose:
The apparatus of claim 6, as set forth above,
Wheelock discloses:
wherein measuring the first transfer rate comprises measuring the first transfer rate in response to receiving a request for the content from the apparatus ([0045-0046] [0238] clients can react to varying network condition, and choose streaming bitrates that fit within the available network bandwidth, e.g. in order to "sense" the network conditions and download media segments from the corresponding bitrate manifest (i.e. corresponding to content); As conditions change the client is able to request subsequent fragments at higher or lower bitrates; the client may measure the available bandwidth (i.e. transfer rate) and request an adaptive bit rate media segment that best matches a measured available bit rate).
Regarding claim 26, it does not further define nor teach over the limitations of claim 1, therefore, claim 26 is rejected for at least the same reasons set forth above as in claim 1.
Regarding claim 27, it does not further define nor teach over the limitations of claim 4, therefore, claim 27 is rejected for at least the same reasons set forth above as in claim 4.
Regarding claim 28, it does not further define nor teach over the limitations of claim 3, therefore, claim 28 is rejected for at least the same reasons set forth above as in claim 3.
Regarding claim 29, it does not further define nor teach over the limitations of claim 2, therefore, claim 29 is rejected for at least the same reasons set forth above as in claim 2.
Regarding claim 30, it does not further define nor teach over the limitations of claim 25, therefore, claim 30 is rejected for at least the same reasons set forth above as in claim 25.
Regarding claim 31, it does not further define nor teach over the limitations of claim 21, therefore, claim 31 is rejected for at least the same reasons set forth above as in claim 21.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grinshpun et al. (US-20130227106-A1) METHOD AND APPARATUS FOR VIDEO SESSION MANAGEMENT;
Ganjam et al. (US-10178043-B1) DYNAMIC BITRATE RANGE SELECTION IN THE CLOUD FOR OPTIMIZED VIDEO STREAMING;
Phillips et al. (US-20160073176-A1) ADVERTISEMENT TARGETING SCHEME IN A MULTICAST ABR ENVIRONMENT BASED ON SWITCHED VIDEO;
Lotfallah et al. (US-20160373546-A1) SIGNALING CACHED SEGMENTS FOR BROADCAST;
He et al. (US-20190028743-A1) SCALABLE CODING BASED VIDEO DISTRIBUTION;
Li et al. (US-9215080-B2) ADAPTIVE BIT RATE DISTRIBUTION OF MULTICAST STREAMS;
LUBY et al. (US-20140136653-A1) DASH CLIENT AND RECEIVER WITH DOWNLOAD RATE ACCELERATION;
Gahm et al. (US-20130332623-A1) SYSTEM AND METHOD FOR PREVENTING OVERESTIMATION OF AVAILABLE BANDWIDTH IN ADAPTIVE BITRATE STREAMING CLIENTS;
FU et al. (US-20180132010-A1) METHODS, RADIO COMMUNICATION DEVICE AND BASE STATION DEVICE FOR MANAGING A MEDIA STREAM;
Chen et al. (US-20180191586-A1) GENERATING MANIFEST FILE FOR ENHANCING MEDIA STREAMING;
Ma et al. (US-20120002717-A1) METHOD AND SYSTEM FOR LIVE STREAMING VIDEO WITH DYNAMIC RATE ADAPTATION,
Gouache et al. (US-20130166768-A1) SYSTEM AND METHOD FOR ADAPTIVE STREAMING IN A MULTIPATH ENVIRONMENT,
Lohmar et al. (US-20140149557-A1) NETWORK-CAPACITY OPTIMIZED ADAPTIVE HTTP STREAMING, 
Gondi et al. (US-20140269401-A1) PASSIVE MEASUREMENT OF AVAILABLE LINK BANDWIDTH, 
Moreman et al. (US-20150271072-A1) METHOD AND APPARATUS FOR RATE CONTROLLED CONTENT STREAMING FROM CACHE, 
Dasher et al. (US-20150288617-A1) MERGING MULTICASE ABR AND UNICAST ABR WITH PROGRESSIVE DOWNLOAD ABR IN A CUSTOMER PREMISES DEVICE WITHIN THE SAME VIDEO DELIVERY PIPE, 
Hardin et al. (US-20160044125-A1) APPARATUS AND METHODS FOR MANAGING QUALITY OF EXPERIENCE DURING THE DELIVERY OF CONTENT, 
ROZENBERG et al. (US-20170034589-A1) ADAPTIVE PROFILE SWITCHING SYSTEM AND METHOD FOR MEDIA STREAMING OVER IP NETWORKS,
Huysegems et al. (US-20140089993-A1) METHOD FOR STREAMING VIDEO CONTENT, NODE IN A NETWORK FOR MONITORING VIDEO CONTENT STREAMING.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 



/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                         
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453